Shea, J.,
dissenting. In affirming the trial court’s conclusion that the Norwich personnel and pension board (board) lacked jurisdiction to decide the plaintiffs appeal and thus to order his transfer to the fire department, the majority opinion takes a much narrower view of the scope of the grievance procedure available to city employees than justified by the language of the merit system rules establishing that procedure. Rule XIII, § 2, of the Norwich merit system rules, provides that “[a]ll other complaints and grievances [i.e., those not involving suspensions, demotions or dismissals] which an employee may have because of any action affecting his status or conditions of employment shall be handled” under the prescribed grievance procedure that culminates in a decision of the director of personnel, which ££[t]he Personnel Board may review . . . and its decision shall be final.”1 The plaintiff’s claim that the chief of police had arbitrarily refused to consent to his transfer to the fire department certainly constituted a complaint or grievance falling within this jurisdictional grant, because that refusal was an “action affecting his status or conditions of employment.” The result of the refusal is that he must remain a policeman instead of changing his “status or conditions of employment” to those of a fireman.
The majority declines to follow the plain intention of the merit system rules to vest in the board the final authority to resolve all employee grievances, because it views the decision of the board ordering the transfer in the face of the police chief’s opposition as contrary to the provisions of the merit system rules *15relating to transfers. Whether the board has erred in applying or interpreting these rules is immaterial in deciding whether the plaintiffs dispute with the police chief falls within the board’s jurisdiction. The provision that a decision of an administrative agency “shall be final” precludes any review of the merits of that decision. “The power of the [agency] to hear and determine, which is implicit in jurisdiction, is not to be confused with the way in which that power must be exercised in order to comply with the terms of the statute.” Bailey v. Mars, 138 Conn. 593, 601, 87 A.2d 388 (1952). “ ‘[W]here a court or administrative body is dealing with a controversy of the kind it is authorized to adjudicate, and has the parties before it, it has jurisdiction. And jurisdiction does not depend upon the regularity of the exercise of its power or the correctness of decisions made.’ ” Thermoid Western Co. v. Union Pacific R. Co., 12 Utah 2d 256, 259, 365 P.2d 65 (1961), quoted with approval in State v. Tedesco, 175 Conn. 279, 286, 397 A.2d 1352 (1978). The reliance of the majority upon the circumstance that the board may have applied the merit system rules erroneously indicates a confusion between the incorrect exercise of jurisdiction and the lack thereof. See Meinket v. Levinson, 193 Conn. 110, 115, 474 A.2d 454 (1984).
The majority construes § 2 of the Merit System Rule XIII not to “give the Board the power to review the decisions of department heads.” No effort has been made to justify textually or otherwise this narrow interpretation of the grant to the board of authority to review decisions of the director of personnel upon complaints or grievances of an employee “because of any action affecting his status or conditions of employment.” (Emphasis added.) Such a construction effectively nullifies the grievance procedure established by rule XIII, § 2, because subparagraphs (b), (c), (d) and (e)2 indicate that the department head must first decide *16a grievance of any employee within his department before the personnel director “shall make a complete report of his findings and render a decision to the employee and the department head in writing.” Thus it is clear that all grievances which are the subject of a decision by the personnel director must first have been decided by a department head. Under the position taken in the opinion that the board has no power to review a decision of a department head even though that decision has later been reviewed by the personnel director and thus has become his decision, the board would be effectively deprived of all jurisdiction in these grievance matters falling within the ambit of rule XIII, § 2, of the merit system rules.
Accordingly, I dissent from this virtual gutting of the grievance procedure established by the merit system rules, which the majority opinion has achieved.

 See footnote 4, supra, of the majority opinion.


 See footnote 4, supra, of the majority opinion.